NUMBER 13-05-177-CV

COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI - EDINBURG




IN RE SOUTHWESTERN BELL TELEPHONE COMPANY




On Petition for Writ of Mandamus




MEMORANDUM OPINION

Before Justices Rodriguez, Castillo, and Garza
Opinion by Justice Per Curiam

         Relator, Southwestern Bell Telephone Company, filed a motion for temporary
relief and  petition for writ of mandamus in the above cause on March 14, 2005.  On
March 14, 2005, the Court granted the motion for temporary relief and requested a
response from the real parties in interest:  Accutel of Texas, Inc.; America Phonecom,
Inc.; Basicphone, Inc.; Buy-Tel Communications, Inc.; Callnet Communications, Inc.;
Choctaw Communications, Inc. d/b/a Smoke Signals Communications; Commsouth
Companies; dPi Teleconnect; Diamond Telco, Inc.; Max-Tel Communications, Inc.;
Quick-Tel Communications, Inc.; R Tex Communications Group, Inc.; Rosebud Cotton
Company; Rosebud Telephone, LLC; Tin Can Communications Co., LLC; Transtar; and
Viteris, Inc. 
         The Court, having examined and fully considered the petition for writ of
mandamus, the response, the reply thereto, is of the opinion that relators have not
shown themselves entitled to the relief sought and the petition for writ of mandamus
should be denied.  See Tex. R. App. P. 52.8.  Accordingly, the stay is hereby ordered
LIFTED.  The petition for writ of mandamus is DENIED.PER CURIAM

Memorandum Opinion delivered and filed
this 31st day of March, 2005